235 S.W.3d 605 (2007)
STATE of Missouri, Respondent,
v.
Andre C. SMITH, Appellant.
No. ED 87534.
Missouri Court of Appeals, Eastern District, Division Three.
October 16, 2007.
Craig A. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Linda Lemke, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Andre C. Smith appeals the trial court's judgment entered after a jury found him guilty of first-degree child molestation and first-degree statutory sodomy. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).